OPINION — AG — ** UNEMPLOYMENT BENEFITS — COLLECTIVE BARGAINING ** QUESTION(1): ARE CONTRIBUTIONS TO THE UNEMPLOYMENT COMPENSATION FUND CREATED BY THE OKLAHOMA EMPLOYMENT SECURITY ACT DUE AND PAYABLE, AT THE RATES PRESCRIBED IN SAID ACT, EITHER (A) WITH RESPECT TO THE PAYMENTS BY THE FORD MOTOR COMPANY INTO A TRUST FUNDS PROVIDED FOR IN SAID SUPPLEMENTAL UNEMPLOYMENT BENEFIT PLAN, AS THE SAME RELATE TO, OR ARE AFFECTED BY, PAY OF OKLAHOMA HOURLY — RATED EMPLOYEES OF THE COMPANY, OR (B) WITH RESPECT TO BENEFITS PAID FROM SUCH TRUST FUNDS TO ELIGIBLE INDIVIDUALS UNDER SAID PLAN ? — NEGATIVE, QUESTION(2): WOULD SUPPLEMENTAL BENEFITS PROVIDED FOR IN SAID SUPPLEMENTAL UNEMPLOYMENT BENEFIT PLAN, RECEIVED BY, OR TO BE RECEIVED BY, AN APPLICANT FOR UNEMPLOYMENT BENEFITS UNDER THE OKLAHOMA EMPLOYMENT SECURITY ACT, DISQUALIFY SUCH APPLICANT FOR ANY SUCH STATE SYSTEM BENEFITS, OR REDUCE THE AMOUNT OF SUCH STATE SYSTEM BENEFITS ? — NEGATIVE CITE: 40 O.S. 213 [40-213], 40 O.S. 215 [40-215], 40 O.S. 217 [40-217] (JAMES C. HARKIN)